Citation Nr: 1630284	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an eye disorder, to include glaucoma, including as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2008 rating decision denied, inter alia, the Veteran's claim for service connection for glaucoma, claimed as eye disorder.  The Veteran filed a notice of disagreement (NOD) in February 2009 for the issue of glaucoma, and the RO issued a Statement of the Case (SOC) in November 2009.  The Veteran subsequently filed a VA Form 9, substantive appeal, in January 2010.  The RO issued a Supplemental SOC in July 2011.  

The Board notes that the Veteran was afforded a travel Board hearing in March 2012.  A transcript of the hearing has not been associated with the claims file.  In August 2014, the Board sent a notice to the Veteran advising him that the transcript was not produced due to technical difficulties.  At that time, the Veteran was offered an opportunity to appear for another hearing before the Board.  The notice also informed the Veteran that if he did not respond within 30 days, the Board will assume that he does not desire another hearing and proceed accordingly.  The Veteran submitted a statement in September 2014 in which he opted to not reappear at a hearing; the Board will continue to decide the claims with the evidence of record.

In October 2014, the Board denied the Veteran's claim service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II. The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board remanded the claim in October 2015 in accordance with the directives in the Joint Motion for Remand.  It has been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the remand, the RO sought an additional VA examination and opinion concerning the Veteran's claim of entitlement to service connection for an eye disorder, to include glaucoma, including as secondary to service-connected diabetes mellitus, type II, in February 2016. 

The Veteran contends he is entitled to service connection for glaucoma on the basis that the condition developed as a result of his diabetes mellitus, type II.  

VA treatment records from September 2006 show that the Veteran was seen for suspected glaucoma based on increased cup-to-disc ratio (C/D).  At that time, the Veteran complained of intermittent blurred vision.  Private treatment records dating from February 2007, April 2007, and August 2007 show that the Veteran had been diagnosed with glaucoma.  Glaucoma was also noted on a May 2008 VA examination. 

In October 2009, the Veteran underwent a VA examination to determine the severity of his diabetes mellitus, and to determine what, if any, complications the Veteran suffered from as a result.  The examiner offered an opinion as to the etiology of the Veteran's open-angle glaucoma.  The examiner noted that the Veteran was diagnosed with open-angle glaucoma in March 2007.  He additionally stated that the Veteran is treated from a non-VA provider and that the glaucoma is being successfully controlled with eye drops.  The examiner stated that he could not resolve the issue of the etiology of the Veteran's glaucoma with resorting to speculation.  He went on to state that there is "no clear-cut etiology" for open-angle glaucoma and that it is not a secondary condition.  Further, he indicated that the literature "suggests that there could be a nexus with certain systemic conditions such as diabetes, but no link has been definitively established."  Finally, the examiner relayed that "in the absence of a precipitating event such as ocular trauma or surgery, or a direct systemic link, it is not possible to comment on the etiology" of the Veteran's glaucoma.  

In February 2016, the VA examiner conducted an examination and reviewed the claims file, the VA treatment records, and the private treatment records.  He diagnosed the Veteran as a glaucoma suspect.  He noted that the Veteran has a long history of being a glaucoma suspect and that he was treated for glaucoma for a brief time.  Currently, he noted that the Veteran was being followed as a suspect and that no treatment had been used in a few years.  He also noted that the Veteran is diabetic but has no retinopathy presently.  The examiner provided the opinion that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He provided a rationale that, to this point the Veteran has not been diagnosed with glaucoma.  He noted that the Veteran had "some constriction" on his Goldman test, but he indicated that the Veteran's IOP was normal and that his optic disc findings were stable.  Thus, with the absence of a true diagnosis for glaucoma, the examiner stated that it was not related to his diabetes mellitus, type II.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  In this case, though the February 2016 examiner found that the Veteran did not have a current diagnosis of glaucoma, the record shows that the Veteran was previously diagnosed with and treated for the disability.  As such, a remand for an examination and opinion is warranted for the purpose of obtaining medical guidance as to whether the Veteran has developed glaucoma, and if so, whether this disorder can be attributed in any way to the Veteran's service-connected type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximates dates of treatment of medical providers, VA and non-VA, who have treated him for an eye disorder, to include open-angle glaucoma.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims file.  Appropriate efforts should be made to obtain any outstanding VA and non-VA records of treatment pertaining to an eye condition, which are adequately identified.  All attempts to procure records should be documented in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard and should be allowed the opportunity to obtain and submit any those records for VA review.

2.  Schedule the Veteran for a VA ophthalmology examination by an appropriate medical professional.

* Request the examiner to review the claims file, including: (1) VA treatment records from September 2006 (containing clinical data from an increased cup-to-disc ratio which suspect a diagnosis of glaucoma); (2) private medical records dated February 2007, and August 2007 (showing a diagnosis of glaucoma); (3) May 2008 VA examination report (indicating a diagnosis of glaucoma); and (4) October 2009 VA examination report (containing notation of a March 2007 diagnosis of open-angle glaucoma).

* Request the examiner to perform an ophthalmology examination including any indicated additional tests or studies, to include a gonioscopy of the anterior chamber angle, and provide the diagnosis of any ophthalmologic disorder, to include glaucoma, which is found on diagnostic testing and examination.  Please specify the diagnosis or diagnoses.

* All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The medical professional is asked to provide an opinion addressing the following questions:

* Can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosis of glaucoma?  In making this assessment, the examiner should consider and discuss the clinical and evaluation results from the VA ophthalmology examination; September 2006 VA treatment records (containing clinical data from an increased cup-to-disc ratio which suspect a diagnosis of glaucoma); private medical records dated February 2007, and August 2007 (showing a diagnosis of glaucoma); May 2008 VA examination report (indicating a diagnosis of glaucoma); and October 2009 VA examination report (containing notation of a March 2007 diagnosis of open-angle glaucoma)?

* Is it at least as likely as not (i.e., 50 percent or greater probability) that any ophthalmologic disorder, which the Veteran now has, was caused by or results from his service-connected diabetes mellitus type II?

* Is it at least as likely as not (i.e., 50 percent or greater probability) that any ophthalmologic disorder, which the Veteran now has, progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected diabetes mellitus type II?

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development requested above, and re-adjudicate the issue of service connection for an eye disorder, to include glaucoma, including on a secondary basis.  If the determination remains adverse to the Veteran, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




